Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered May 1, 1998, convicting him of insurance- fraud in the third degree (two counts), conspiracy in the fifth degree, and falsely reporting an incident in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Williams, 84 NY2d 925, 926).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, Acting P. J., Altman, Goldstein and McGinity, JJ., concur.